DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending examination in this Office action.
Claims 1, 8 and 15 are independent.
This Office action is non-final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a motor interface component coupleable via a drive signal interface to an electric motor that provides drive force for the tower, in claim 1;
an angle storage component operable to store current angle sensed between the two adjacent span members of the tower in claim 1; and
a comparison component  . . . which provides a drive signal to the motor when the current angle is between the first threshold level and the second threshold level, in claim 1;
a reporting component that sends via the network switch second report data, claim 7;
a configuration component applying the one or more parameters for the configuration of a controlled component associated with the tower, in claim 8;
a motor interface component . . . providing drive force for the tower, in claim 8,
an angle storage component operable to store current angle sensed between the two adjacent span members of the tower, in claim 8; and
a comparison component  . . . which provides a drive signal to the motor when the current angle is between the first threshold level and the second threshold level, in claim 8;
a positioning component providing positioning information, in claim 11;
reporting component that sends via the network switch first report data, in claim 12;
a reporting component that sends via the network switch second report data, in claim 14.1

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations:  a motor interface component coupleable via a drive signal interface to an electric motor that provides drive force for the tower, in claim 1; an angle storage component operable to store current angle sensed between the two adjacent span members of the tower in claim 1; and a comparison component  . . . which provides a drive signal to the motor when the current angle is between the first threshold level and the second threshold level, in claim 1; a reporting component that sends via the network switch second report data, claim 7; a configuration component applying the one or more parameters for the configuration of a controlled component associated with the tower, in claim 8; a motor interface component . . . providing drive force for the tower, in claim 8, an angle storage component operable to store current angle sensed between the two adjacent span members of the tower, in claim 8; and a comparison component  . . . which provides a drive signal to the motor when the current angle is between the first threshold level and the second threshold level, in claim 8; a positioning component providing positioning information, in claim 11; a reporting component that sends via the network switch first report data, in claim 12; and a reporting component that sends via the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is directed to the one or more computer hardware devices of claim 1.  However, claim 1 does not include one “or more computer hardware devices”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 19 will be treated as being directed to the one or more computer hardware devices of claim 15.  Appropriate correction is required.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is directed to “the one or more of claim 1”.  It is unclear what Applicant intends by this limitation as it appears to be missing an element.  For purposes of examination, claim 20 computer hardware devices of claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-9, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Malsam (US Patent Publication 2014/0326808 A1).
Regarding claim 1, Malsam teaches a network system providing enhanced operation for an electrically controlled irrigation system [Fig 1; irrigation system 100] comprising:
a network switch for installation proximate to a tower of an irrigation system [0024; physical component used in the communication network] [0024-0025; the variable-drive control unit 143 is configured to furnish drive unit signals to control the switched reluctance motor] [Fig 1A; towers 110, 111, 112];
control device 130] [0021; control device 130 is configured to monitor operating conditions and configured to control various functions of the irrigation system100] [0019; 'For example, the control device 130 may be in electronic communication with one or more tower boxes mounted at one or more tower structures 110, 111, 112 and position-determining devices 133A, 133B utilized to determine the position of the irrigation system and a position of the extension arm 123, respectively];
a motor interface component [variable drive units] coupleable via a drive signal interface to an electric motor that provides drive force for the tower [0024; the variable-drive control unit 143 may include a communication module 206, which is configured to communicate with other components (e.g., switched reluctance motors 142, sensors 144) over a communication network (e.g., a wireless network, a wired network, etc.). For example, the communication module 206 may be directed coupled (e.g., via one or more wires, or the like) to a corresponding variable-drive unit 118, as well as a corresponding sensor 144. The communication module 206 may be representative of a variety of communication components and functionality, including, but not limited to: one or more antennas, a transmitter and/or receiver, a transceiver, or the like]; [0025; In response, the variable-drive control unit 143 is configured to furnish (e.g., provide, generate, transmit) one or more drive unit signals to control the switched reluctance motor 142. For example, the processor 202 of the variable-drive control unit 143 is configured to translate the angle information furnished by the sensor 144 into speed information that is utilized to control the switched reluctance motor 142 (e.g., control the speed of the corresponding span 106, 108, 109). Thus, the variable-drive control unit 143 may furnish one or more drive unit signals that are configured to cause a specified drive unit 118 to modify the speed (e.g., increase the speed, decrease the speed) of the unit 118 (e.g., switched reluctance motor 142), which causes the corresponding span 106, 108, 109 to vary in speed. In an implementation, the control device 130 may be configured to communicate with each variable-drive control unit during operation of the irrigation system 100. For example, the variable-drive control unit 143 may be configured to furnish diagnostic and/or performance information regarding the variable-drive unit 118 lo the control device 130] [0028];
an angle storage component [memory 134] operable to store current angle sensed between the two adjacent span members of the tower [0022; ln one or more implementations, the memory 134 is configured to store data representative of a plurality of positions of the main section assembly 104 along an irrigation path (e.g., a generally circular or generally semi-circular path of travel) and data that is representative of desired positions of an extension arm assembly] [0025; 'These actuators may be replaced with the sensors 144 configured to monitor (e.g., determine) the span-to-span alignment of the irrigation system 100. For example, the sensors 144 are configured to determine an angle between the corresponding spans. In one or more implementations, the sensors 144 may be potentiometers, captive alignment sensors, laser based alignment sensors, non-contact proximity sensors, or other devices capable of quantifiably measuring the span alignment (e.g., determining an angle value between the corresponding spans) rather than merely determining if the respective span 106, 1 D8, 109 is out of alignment beyond a preset maximum value. As described above, the sensors 144 (potentiometers, the captive alignment sensors, the laser based alignment sensors, and/or the non-contact proximity sensors) are in electronic communication with the variable-drive control unit 143.'; position-determining devices 133A, 133B and sensors 144 can all provide sensed angle information that is sent to the control device 130)]; and 
a comparison component [0029; look-up table stored in memory 134] comprising a first threshold level and a second threshold level which provides a drive signal to the motor when the current angle is between the first threshold level and the second threshold level [0025; the sensors 144 are configured to determine an angle between the corresponding spans] [0029; For example, the control device 130 may utilize a look-up table, as shown in FIG. 3, that contains a list of desired positions of the extension arm 123 that correspond to an actual position of the main section assembly 104. In an implementation, a processor 136 is configured to access the look-up table that is stored within a respective memory 134. The look-up table includes a number of positions of the main section assembly's irrigation path 146 (see FIG. 1B). The look-up table also includes a desired position of the extension arm 123 for each of the main section assembly's position. For example, the positions of the extension arm 123 are represented by an angle (.theta.) formed between the extension arm 123 and the main section assembly 104 as shown in FIG. 1B. The main section assembly 104 and the extension arm 123 may be represented in the look-up table in any suitable format. For example, the positions may be represented as geographic coordinates, distances from other objects, angles from other objects, or the like. Once a processor 136, determines an actual position of the main section assembly 104, the processor 136, is configured to calculate whether an actual position of the extension arm 123 deviates from the desired position] [0031; In an implementation, the control device 130configured to utilize the look-up table to determine a desired position of the extension arm 123 based upon the current position of the main section assembly 104].
Regarding claim 2, Malsam teaches the network system of claim 1, and further teaches wherein the one or more parameters comprises a drive indication, and wherein applying the one the control device 130 actively monitors the irrigation system's 100 function
and performance including, but not limited to: a position of one or more conduit
sections 120, 121, 122 or tower structures 110, 111, 112 (e.g., the position of the main section assembly 104].
Regarding Claim 5, Malsam discloses the network system of claim 1, further comprising a reporting component that sends via the network switch first report data comprising at least one of tire pressure, current, temperature, torque, position, image, current angle, exception based error information, information used for predictive maintenance, information used for preventative maintenance, information that a safety shutdown is required to prevent damage to the system, oil temperature, water pressure, valve state, valve rate, environmental sensor, VFD level, drive direction and infra-red data [0019] [0021; , 'The control device 130 is configured to monitor operating conditions and configured to control various functions of the irrigation system 100. In certain implementations, the control device 130 actively monitors the irrigation system's 100 function and performance including, but not limited to: a position of one or more conduit sections 120, 121, 122 or tower structures 110, 111, 112 (e.g., the position of the main section assembly 104 ), whether the irrigation system 100 is powered on or off, a voltage parameter associated with the irrigation system 100, a motor speed parameter associated with the irrigation system 100, an appro0ximate ground speed parameter associated with the irrigation system 100, a direction parameter associated with the irrigation system 100, a
diagnostic parameter associated with the irrigation system 100, whether the applicant is being supplied to the irrigation system 100 ( e.g., whether the fluid displacement device is operational), whether the Stop in Slot (SIS) is powered on or off, an applicant pressure associated with the irrigation system 100, a time parameter, a date parameter, a field position parameter of the irrigation system components, end-gun status, and whether the programs (e.g., software programs, etc.) are running properly]. 
Regarding Claim 7, Malsam discloses the network system of claim 1, further comprising a reporting component that sends via the network switch second report data related to comparing one or more of tire pressure, current, temperature, torque, position, image, current angle, exception based error information, oil temperature, water pressure, valve state, valve rate, environmental sensor, VFD level, drive direction and infra-red data to one or more thresholds [0019] [0021; The control device 130 is configured to monitor operating conditions and
configured to control various functions of the Irrigation system 100. In certain Implementations, the control device 130 actively monitors the irrigation system's 1 OD function and performance including, but not limited to: a position of one or more conduit sections 120, 121, 122 or tower structures 110, 111, 112 (e.g., the position of the main section assembly 104), whether the irrigation system 100 is powered on or off, a voltage parameter associated with the irrigation system 100, a motor speed parameter associated with the irrigation system 100, an approximate ground speed parameter associated with the irrigation system 100, a direction parameter associated with the irrigation system 1 DO, a diagnostic parameter associated with the irrigation system 100, whether the applicant is being supplied to the irrigation system 100 ( e.g., whether the fluid displacement device is operational), whether the Stop In Slot (SIS) is powered on or off, an applicant pressure associated with the irrigation system 1 OD, a time parameter, a date parameter, a field position parameter of the irrigation system components, end-gun status, and whether the programs (e.g., software programs, etc.) are running properly. The control device 130 also controls the irrigation system's 100 functions and settings including, but not limited to: start and stop, selectively powering the main fluid displacement device, an applicant application depth parameter, the direction of travel associated with the irrigation system 100, selectively powering the SIS, automatically reversing or stopping the irrigation system 100, automatically restarting the irrigation system 1 OD, providing an operator auxiliary control to the system 100, writing and editing irrigation programs (e.g., irrigation software programs), and controlling sector and sequential programs (e.g., software programs). In another implementation, the control device 130 may cause an alert to be issued to the operator if there are any errors in the operation of the Irrigation system_ 100 or if any of the functions or conditions monitored by the control device 130 have been compromised (e.g., ceased operation or are outside an acceptable range)] [0022-0025].
Regarding Claim 8, Malsam teaches a system (irrigation system 100) providing communications and irrigation support [Fig. 1A-1D] [0019; the irrigation system 100 includes a control device 130, which is accessible via the control panel 131, that is in electronic communication with one or more components of the system 100] [0020; the control device 130 is mounted to the central pivot structure 102 (i.e., control panel 131), or a control cart. In another example  implementation, the control device 130 is located at the end tower structure 112. The control device 130 is generally located on the structural element of the irrigation system 100 where the water is introduced into the irrigation system; however, other configurations known in the art are within the scope of the present disclosure] [0024] comprising:
a user interface [user interface 138] for showing current status of a tower [tower structures 110, 111, 112], and a graphical control for receiving a user's selection of one or more information items associated with the tower  [0022; 'The control device 130, as shown in FIG.1C, includes at least a memory 134 to store one or more software programs (e.g., software modules), a processor 136 communicatively coupled to the memory 134, a user interface 138 (e.g., graphical user interface, etc.)'; the information items would be any control function or operation of the system 1000];
an electronically addressable controller [control device 130] for receiving via an internet protocol one or more parameters associated with the information items [Fig. 1A-1D] [0019; the control device 130 may be in electronic communication with one or more tower boxes mounted at one or more tower structures 110, 111, 112 and position-determining devices 133A, 133B utilized to determine the position of the irrigation system and a position of the extension arm 123] [0021; 'The control device 130 is configured to monitor operating conditions and configured to control various functions of the irrigation system 100 ... The control device 130 also controls the irrigation system's 100 functions and settings]; [0022] [0024-0025; the control device 130 may be configured to communicate with each variable-drive control unit during operation of the irrigation system 100. For example, the variable-drive control unit 143 may be configured to furnish diagnostic and/or performance information regarding the variable-drive
unit 118 to the control device 130.'; the communication network using a wireless network can broadly be considered using an internet protocol for connection between devices; the parameter settings applying control functions and/or operations of the devices are sent , through the communication network by the control device 130)];
a configuration component [settings held within memory 134 of control device 130] applying the one or more parameters for the configuration of a controlled component [0019, 0021] [0022; 'The memory 134 is an example of tangible computer-readable media that
provides storage functionality to store various data associated with the operation of the control device 130, such as software programs/modules and code segments mentioned herein, or other data to instruct the processor 136 to perform, or execute, the steps described herein. In one or more implementations, the memory 134 is configured to store data representative of a plurality of positions of the main section assembly 104 along an irrigation path (e.g., a generally circular or generally semi-circular path of travel) and data that is representative of desired positions of an extension arm assembly] [0025];
a motor interface component [variable-drive units 118] coupleable via a drive signal interface [variable-drive control unit 143 and/or extension arm steering control 145] to an electric motor [switched reluctance motor 142] that provides drive force for the tower
[0024; the variable-drive control unit 143 may include a communication module 206, which is configured to communicate with other components (e.g., switched reluctance motors 142, sensors 144) over a communication network (e.g., a wireless network, a wired network, etc.). For example, the communication module 206 may be directed coupled (e.g., via one or more
wires, or the like) to a corresponding variable-drive unit 118, as well as a corresponding sensor 144. The communication module 206 may be representative of a variety of communication components and functionality, including, but not limited to: one or more antennas, a transmitter and/or receiver, a transceiver, or the like] [0025; In response, the variable-drive control unit 143 is configured to furnish (e.g., provide, generate, transmit) one or more drive unit signals to control the switched reluctance motor 142. For example, the processor 202 of the variable-drive control unit 143 is configured to translate the angle information furnished by the sensor 144 into speed information that is utilized to control the switched reluctance motor 142 (e.g., control the speed of the corresponding span 106, 108, 109). Thus, the variable-drive control unit 143 may furnish one or more drive unit signals that are configured to cause a specified drive unit 118 to modify the speed (e.g., increase the speed, decrease the speed) of the unit 118 (e.g., switched reluctance motor 142), which causes the corresponding span 106, 108, 109 to vary in speed. In an implementation, the control device 130 may be configured to communicate with each variable-drive control unit during operation of the irrigation system 100. For example, the variable-drive control unit 143 may be configured to furnish diagnostic and/or performance information regarding the variable-drive unit 118 to the control device 130.] [0028; the irrigation system 100 includes an extension arm steering assembly 145 that is configured to steer the extension arm 123 to a desired position. In one or more implementations, the processor 136 is configured to instruct the extension arm steering control 145 to steer the extension arm 123 to a desired position as shown in Fig. 1A; the extension arm 123 may include a switched reluctance motor 142, shown but not numbered, that may be controlled by extension arm steering control 145];
an angle storage component [part of memory 134 that stores position and angle information] operable to store current angle sensed [via position-determining devices 133A, 1338 and sensors 144] between the two adjacent span members [spans 106, 108, 109 and extension
arm 123] of the tower [0019] [0022; the memory 134 is configured to store data representative of a plurality of positions of the main section assembly 104 along an irrigation path (e.g., a generally circular or generally semi-circular path of travel) and data that is representative of
desired positions of an extension arm assembly]; [0025; the sensors 144 are configured to determine an angle between the corresponding spans. In one or more implementations, the sensors 144 may be potentiometers, captive alignment sensors, laser based alignment sensors, non-contact proximity sensors, or other devices capable of quantifiably measuring the span
alignment (e.g., determining an angle value between the corresponding spans) rather than merely determining if the respective span 106, 108, 109 is out of alignment beyond a preset maximum value. As described above, the sensors 144 (potentiometers, the captive alignment sensors, the laser based alignment sensors, and/or the non-contact proximity sensors) are in electronic communication with the variable-drive control unit 143.'; position-determining devices 133A, 133B and sensors 144 can all provide sensed angle information that is
sent to the control device 130]; and
a comparison component [look-up table stored within memory 134] comprising a first threshold level and a second threshold level which provides a drive signal [via processor 136 for extension arm steering control 145; via processor 202 for variable-drive control units 143] to
the motor when the current angle is between the first threshold level and the second threshold level  [0021;  The control device 130 also controls the irrigation system's 100 functions and settings including, but not limited to: start and stop, selectively powering the main fluid displacement device, an applicant application depth parameter, the direction of travel associated with the irrigation system 100, selectively powering the SIS, automatically reversing or stopping the irrigation system 100, automatically restarting the irrigation system 100, providing an operator auxiliary control to the system 100, writing and editing inigation programs
(e.g., inigation software programs), and controlling sector and sequential programs (e.g., software programs). In another implementation, the control device 130 may cause an alert to be issued to the operator if there are any errors in the operation of the irrigation system 100 or if any of the functions or conditions monitored by the control device 130 have been compromised (e.g., ceased operation or are outside an acceptable range] [0025] [0026; the speed of the drive unit 118 may be varied (via one or more drive unit signals) based upon a deviation from a zero degree (0 degrees span to span alignment). In one or more implementations, the irrigation system 100 (e.g., sensors 144, variable-drive control unit 143, etc.) may utilize one or more motor control techniques to adjust the speed of the drive units 118 and/or measure the alignment of a particular span] [0029; During operation, the position-determining device 133A is utilized to determine an actual position of the main section assembly 104, and the position-determining device 133B is utilized to determine an actual position of the extension arm 123. For example, based upon the angle value (a) (e.g., angular measurement) detected by an angle sensor 133A, the control device 130 is configured to determine a position of the main section assembly 104.
An angle sensor 1338 is configured to measure an angle value(?) (e.g., angular measurement) between the end tower 112 and the extension arm 123. Thus, the control device 130 may be configured to determine an actual position of the extension tower 123 based upon the angular measurement furnished by the angle sensor 1338. The control device 130 is configured lo determine a desired position of the extension arm 123 based upon the determined position of the main section assembly 104. For example, the control device 130 may utilize a look-up table, as shown in FIG. 3, that contains a list of desired positions of the extension arm 123 that correspond to an actual position of the main section assembly 104. In an implementation, a processor 136 is configured to access the look-up table that is stored within a respective memory 134. The look-up table includes a number of positions of the main section assembly's irrigation path 146 (see FIG. 1B). The look-up table also includes a desired position of the extension arm 123 for each of the main section assembly's position ... Once a processor 136, determines an actual position of the main section assembly 104, the processor 136, is configured to calculate whether an actual position of the extension arm 123 deviates from the desired position. If the
extension arm 123 deviates beyond a predetermined threshold, the processor 136 is configured to instruct the steering mechanism 145 to re-position the extension arm 123 to the desired position] [0032].
the control device 130 actively monitors the irrigation system's 100 function and performance including, but not limited to: a position of one or more conduit sections 120, 121, 122 or tower structures 110, 111, 112 (e.g., the position of the main section assembly 104].
Regarding claim 12, Malsam teaches  the system of claim 8 and further teaches a reporting component that sends via the network switch first report data comprising at least one of tire pressure, current, temperature, torque, position, image, current angle, exception based error information, information used for predictive maintenance, information used for preventative maintenance, information that a safety shutdown is required to prevent damage to the system, oil temperature, water pressure, valve state, valve rate, environmental sensor, VFD level, drive direction and infra-red data [0019] [0021; , 'The control device 130 is configured to monitor operating conditions and configured to control various functions of the irrigation system 100. In certain implementations, the control device 130 actively monitors the irrigation system's 100 function and performance including, but not limited to: a position of one or more conduit sections 120, 121, 122 or tower structures 110, 111, 112 (e.g., the position of the main section assembly 104 ), whether the irrigation system 100 is powered on or off, a voltage parameter associated with the irrigation system 100, a motor speed parameter associated with the irrigation system 100, an appro0ximate ground speed parameter associated with the irrigation system 100, a direction parameter associated with the irrigation system 100, a diagnostic parameter associated with the irrigation system 100, whether the applicant is being supplied to the irrigation system 100 ( e.g., whether the fluid displacement device is operational), whether the Stop in Slot (SIS) is powered on or off, an applicant pressure associated with the irrigation system 100, a time parameter, a date parameter, a field position parameter of the irrigation system components, end-gun status, and whether the programs (e.g., software programs, etc.) are running properly]. 
Regarding claim 14, Malsam teaches the system of claim 8 and further teaches a reporting component that sends via the network switch second report data related to comparing one or more of tire pressure, current, temperature, torque, position, image, current angle, exception based error information, oil temperature, water pressure, valve state, valve rate, environmental sensor, VFD level, drive direction and infra-red data to one or more thresholds [0019] [0021; The control device 130 is configured to monitor operating conditions and
configured to control various functions of the Irrigation system 100. In certain Implementations, the control device 130 actively monitors the irrigation system's 1 OD function and performance including, but not limited to: a position of one or more conduit sections 120, 121, 122 or tower structures 110, 111, 112 (e.g., the position of the main section assembly 104), whether the irrigation system 100 is powered on or off, a voltage parameter associated with the irrigation system 100, a motor speed parameter associated with the irrigation system 100, an approximate ground speed parameter associated with the irrigation system 100, a direction parameter associated with the irrigation system 1 DO, a diagnostic parameter associated with the irrigation system 100, whether the applicant is being supplied to the irrigation system 100 ( e.g., whether the fluid displacement device is operational), whether the Stop In Slot (SIS) is powered on or off, an applicant pressure associated with the irrigation system 1 OD, a time parameter, a date parameter, a field position parameter of the irrigation system components, end-gun status, and whether the programs (e.g., software programs, etc.) are running properly. The control device 130 also controls the irrigation system's 100 functions and settings including, but not limited to: start and stop, selectively powering the main fluid displacement device, an applicant application depth parameter, the direction of travel associated with the irrigation system 100, selectively powering the SIS, automatically reversing or stopping the irrigation system 100, automatically restarting the irrigation system 1, providing an operator auxiliary control to the system 100, writing and editing irrigation programs (e.g., irrigation software programs), and controlling sector and sequential programs (e.g., software programs). In another implementation, the control device 130 may cause an alert to be issued to the operator if there are any errors in the operation of the Irrigation system 100 or if any of the functions or conditions monitored by the control device 130 have been compromised (e.g., ceased operation or are outside an acceptable range)] [0022-0025].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10, 11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malsam (US Patent Publication 2014/0326808 A1) in view of Pfrenger, et al. (US Patent Publication 2013/0048747 A1).
Regarding claim 3, Malsam teaches the network system of claim 1, but may not explicitly teach wherein the one or more parameters comprises an indication of threshold modification, and wherein applying the one or more parameters comprises modifying at least one of the first threshold level and the second threshold level.
However, Pfrenger teaches wherein the one or more parameters comprises an indication of threshold modification, and wherein applying the one or more parameters comprises modifying at least one of the first threshold level and the second threshold level [Figs 1 and 5] [0024; the drive motors for the towers are controlled by a suitable safety system such that they may be slowed or completely shut down in the event of the detection of an adverse circumstance] [0033, 0040, 0051].
It would have been obvious to one of ordinary skill before the effective filing date of the present application to combine the teachings of Malsam and Pfrenger.  Malsam teaches an irrigation system that includes span members that  are supported by multiple towers and further mis-alignment of the mobile towers based on the position or orientation of each of the mobile towers, determine a control sequence to re-align the mobile towers, and send commands to at least one of the motors for implementing the control sequence.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Malsam with the teaching of Pfrenger for the purpose of modifying the threshold levels, thereby ensuring that the towers are operating within the safe operating parameters based upon an overall desired speed (Pfrenger; [0049)-[0050]).
Regarding claim 4, Malsam in view of Pfrenger teaches the network system of claim 3, and Malsam teaches further comprising a positioning component (position-determining devices 133A, 1338) providing positioning information to the configuration component within the electronically addressable controller wherein the configuration component provides a first value for a threshold level when the positioning information satisfies a first condition, but the configuration component provides a second value for a threshold level when the positioning information does not satisfy the first condition [0019;  the control device 130 may be in electronic communication with one or more tower boxes mounted at one or more tower structures 110, 111, 112 and position-determining devices 133A, 133Butilized to determine the position of the irrigation system and a position of the extension arm] [0022; The memory 134 is an example of tangible computer-readable media that provides storage functionality to store various data associated with the operation of the control device 130, such as software programs/modules and code segments mentioned herein, or other data to instruct the processor 136 to perform, or execute, the steps described herein. In one or more implementations, the memory 134 is configured to store data representative of a plurality of positions of the main section assembly 104 along an irrigation path (e.g., a generally circular or generally semi-circular path of travel) and data that is representative of desired positions of an extension arm assembly'].
Pfrenger further teaches wherein a configuration component (memory 34) provides a first value for a threshold level when the positioning information satisfies a first condition, but the  configuration component provides a second value for a threshold level when the positioning information does not satisfy the first condition [Fig. 1 & 5] [0024; As is also well known, the drive motors for the towers are controlled by a suitable safety system such that they may be slowed or completely shut down in the event of the detection of an adverse circumstance] [0033;  The location-determining component 30 may be any device capable of determining each mobile tower's position or orientation. The location-determining component 30 may comprise, for example, an angle encoder positioned at the joint of each span of the irrigation system for sensing an angle between each span and the adjacent span or spans. In some embodiments, the angle encoders may be incorporated in existing articulating joints positioned between the spans so the control system doesn't require its own dedicated angle encoders [0038]  [0047-0050].
It would have been obvious to one of ordinary skill before the effective filing date of the present application to combine the teachings of Malsam and Pfrenger for the same reasons as disclosed above.
Regarding claim 10, Malsam teaches the system of claim 8, but may not explicitly teach wherein the one or more parameters comprises an indication of threshold modification, and 
However, Pfrenger teaches wherein the one or more parameters comprises an indication of threshold modification, and wherein applying the one or more parameters comprises modifying at least one of the first threshold level and the second threshold level [Figs 1 and 5] [0050-0051; The control sequence may include turning some of the motors on or off, changing the direction of some of the motors, and/or increasing the speed of some of the motors in order to re-align the mobile towers. For example, if the spans of the irrigation system are as shown in FIG. 2, with the end tower 16D out of alignment and lagging the other towers, the computing device may create any of the following control sequences'; at one operating speed example, the default first threshold position, based upon angles, for tower 16A is within two feet of its desired position, while the default second threshold based upon a safe operating parameter is three feet within its desired position; each tower has their own threshold values, where the thresholds affect the drive control parameters; therefore, at different operating speeds, the first and/or second thresholds would be modified to accommodate the operating characteristics at the desired operating speed, which may be indicated on the display].
It would have been obvious to one of ordinary skill before the effective filing date of the present application to combine the teachings of Malsam and Pfrenger for the same reasons as disclosed above.
Regarding claim 11, Malsam in view of Pfrenger teaches the system of claim 10, and Malsam teaches further comprising a positioning component [position-determining devices 133A 133B] providing positioning information to the configuration component within the electronically addressable controller [Figs 1A-1D; control device 130] [0019] and Pfrenger the drive motors for the towers are controlled by a suitable safety system such that they may be slowed or completely shut down in the event of the detection of an adverse circumstance] [0033; The location-determining component 30 may be any device capable of determining each mobile tower's position or orientation. The location-determining component 30 may comprise, for example, an angle encoder positioned at the joint of each span of the irrigation system for sensing an angle between each span and the adjacent
span or spans. In some embodiments, the angle encoders may be incorporated in existing articulating joints positioned between the spans so the control system doesn’t~ require its own dedicated angle encoders] [0038] [0047-0049].
It would have been obvious to one of ordinary skill before the effective filing date of the present application to combine the teachings of Malsam and Pfrenger for the same reasons as disclosed above.
Regarding claim 15, Malsam teaches one or more computer hardware devices [control device 130 and variable drive control unit 143] having computer-executable instructions embodied thereon that when executed, facilitate a method of controlling operation of an irrigation system comprising:
receiving by a computing device [control device 130] associated with a tower of an irrigation system  [towers 110, 111, 112] via an internet protocol one or more parameters [Figs 1A-1D] [0019];
the control device 130 may be configured to communicate with each variable-drive control unit during operation of the irrigation system 100. For example, the variable-drive control unit 143 may be configured to furnish diagnostic and/or performance information regarding the variable-drive unit 118 to the control device 130.'; the parameter settings applying control of the devices are sent through the communication network by the control device 130];
storing the current angle sensed between the two adjacent span members of the tower [0022; ln one or more implementations, the memory 134 is configured to store data representative of a plurality of positions of the main section assembly 104 along an irrigation path (e.g., a generally circular or generally semi-circular path of travel) and data that is representative of desired positions of an extension arm assembly] [0025; 'These actuators may be replaced with the sensors 144 configured to monitor (e.g., determine) the span-to-span alignment of the irrigation system 100. For example, the sensors 144 are configured to determine an angle between the corresponding spans. In one or more implementations, the sensors 144 may be potentiometers, captive alignment sensors, laser based alignment sensors, non-contact proximity sensors, or other devices capable of quantifiably measuring the span alignment (e.g., determining an angle value between the corresponding spans) rather than merely determining if the respective span 106, 1 D8, 109 is out of alignment beyond a preset maximum value. As described above, the sensors 144 (potentiometers, the captive alignment sensors, the laser based alignment sensors, and/or the non-contact proximity sensors) are in electronic communication with the variable-drive control unit 143.'; position-determining devices 133A, 133B and sensors 144 can all provide sensed angle information that is sent to the control device 130)]; and
comparing a current angle to the first threshold and to the second threshold [See look-up table stored in memory 134] with the result that a drive signal is provided to the motor [via processor 136 for extension arm steering control 145; via processor 202 for variable drive control units] if the current angle is between the first threshold level and the second threshold level [0021; The control device 130 also controls the irrigation system's 100 functions and settings including, but not limited to: start and stop, selectively powering the main fluid displacement device, an applicant application depth parameter, the direction of travel associated with the irrigation system 100, selectively powering the SIS, automatically reversing or stopping the irrigation system 100, automatically restarting the irrigation system 100, providing an operator auxiliary control to the system 100, writing and editing irrigation programs (e.g., irrigation software programs), and controlling sector and sequential programs (e.g., software programs). In another implementation, the control device 130 may cause an alert to be issued to the operator if there are any errors in the operation of the irrigation system 100 or if any of the functions or conditions monitored by the control device 130 have been compromised (e.g., ceased operation or are outside an acceptable range)] [0025; the sensors 144 are configured to determine an angle between the corresponding spans. In one or more implementations, the sensors 144 may be potentiometers, captive alignment sensors, laser based alignment sensors, non-contact proximity sensors, or other devices capable of quantifiably measuring the span alignment (e.g., determining an angle value between the corresponding spans) rather than merely determining if the respective span 106, 108, 109 is out of alignment beyond a preset maximu0m value. As described above, the sensors 144 (potentiometers, the captive alignment sensors, the laser based alignment sensors, and/or the non-contact proximity sensors) are in electronic communication with the variable-drive control unit 143. In response, the variable-drive control unit 143 is configured to furnish (e.g., provide, generate, transmit) one or more drive unit signals to control the switched reluctance motor 142. For example, the processor 202 of the variable-drive control unit 143 is configured to translate the angle information furnished by the sensor 144 into speed information that is utilized to control the switched reluctance motor 142 (e.g.; control the speed of the corresponding span 106,108,109). Thus, the variable-drive control unit 143 may furnish one or more drive unit signals that are configured to cause a specified drive unit 118 to modify the speed (e.g., increase the speed, decrease the speed) of the unit 118 (e.g., switched reluctance motor 142), which causes the corresponding span 106, 108, 109 to vary in speed] [0029] [0032; the control device 130 is configured to instruct the extension arm steering control 145 to steer in or steer out, or move the extension arm 123 to the desired position based upon the position of the main 'section assembly 104. For example, the processor 136 is configured to compare an actual position of the extension arm 123 to the desired position of the extension arm 123. If the actual position deviates from the desired position greater than a predetermined threshold, a processor 136 is configured to calculate a steering correction value and then instructs the extension arm to steer toward the desired position for both the spans 106, 108, 109 and extension arm 123, the alignment values are stored in a look-up table within one or more memory components, the first threshold would be the threshold that shows the angle is outside the predetermined threshold, while a second threshold can be a threshold that is outside an acceptable range].
	Malsam may not explicitly teach: receiving by a computing device associated with a tower of an irrigation system via an internet protocol one or more parameters that indicate threshold modification . . . and applying the one or more parameters by modifying at least one of a first threshold level and a second threshold level.
	Pfrenger teaches another irrigation system and teaches receiving by a computing device [computing device 32] associated with a tower [towers16A-D] of an irrigation system [irrigation system 10] one or more parameters that indicate threshold modification . . . and applying the one or more parameters by modifying at least one of a first threshold level and a second threshold level [Fig. 1 & 5] [0024; the drive motors for the towers are controlled by a suitable safety system 0such that they may be slowed or completely shut down in the event of the detection of an adverse circumstance (outside of threshold)]; [0033] [0047] [0048-0050; If step 506 determines that any of the towers are not within normal operating parameters (i.e., the irrigation system is misaligned), step 508 then determines if the misalignment is outside of safe operating parameters. For example, in one embodiment, step 508 determines if the mobile towers 16A-D are within three feet, six feet, nine feet, and twelve feet, respectively, of their desired positions along a straight line extending out from the central pivot. If step 508 determines any of the towers are outside safe operating parameters, step 510 shuts down all the drive motors 22A-D and sprinkler valves and step 512 sends an alignment fault error message to an operator via the communications device 36. An operator may then go to the irrigation system 10, inspect it, and
attempt to re-align the spans. However, if step 508 determines that none of the towers 16A-D are outside of safe operating parameters, the method proceeds to step 514 where the computing device 32 determines a control sequence to automatically re-align the mobile towers. The computing device may consider several factors when calculating the control sequence such as the degree of mis-alignment of each tower, the distance each tower is from the central pivot, the type of motors (fixed speed, multiple speed, variable speed, and the overall desired speed of the irrigation system] [0051; The control sequence may include turning some of the motors on
or off, changing the direction of some of the motors, and/or increasing the speed of some of the motors' in order to re-align the mobile towers. For example, if the spans of the irrigation system are as shown in FIG. 2, with the end tower 16D out of alignment and lagging the other towers, the computing device may create al)y of the following control sequences'; at one operating speed example, the default first threshold position, based upon angles, for tower 16A is within two feet of its desired position, while the default second threshold based upon a safe operating parameter is three feet within its desired position; each tower has their own threshold values, where the thresholds affect the drive control parameters; therefore, at different operating speeds, the first and/or second thresholds would be modified to accommodate the operating characteristics at the desired operating speed, which may be indicated on the display].
It would have been obvious to one of ordinary skill before the effective filing date of the present application to combine the teachings of Malsam and Pfrenger for the same reasons as disclosed above.
Regarding claim 16, Malsam in view of Pfrenger teaches the one or more computer hardware devices of claim 15, and further comprising providing a first value for a threshold level when positioning information satisfies a first condition, and providing a second value for a threshold level when the positioning information does not satisfy the first condition [0019;  the control device 130 may be in electronic communication with one or more tower boxes mounted at one or more tower structures 110, 111, 112 and position-determining devices 133A, 133Butilized to determine the position of the irrigation system and a position of the extension arm] [0022; The memory 134 is an example of tangible computer-readable media that provides storage functio0nality to store various data associated with the operation of the control device 130, such as software programs/modules and code segments mentioned herein, or other data to instruct the processor 136 to perform, or execute, the steps described herein. In one or more implementations, the memory 134 is configured to store data representative of a plurality of positions of the main section assembly 104 along an irrigation path (e.g., a generally circular or generally semi-circular path of travel) and data that is representative of desired positions of an extension arm assembly].
Pfrenger further teaches comprising providing a first value for a threshold level when positioning information satisfies a first condition, and providing a second value for a threshold level when the positioning information does not satisfy the first condition [Fig. 1 & 5] [0024; As is also well known, the drive motors for the towers are controlled by a suitable safety system such that they may be slowed or completely shut down in the event of the detection of an adverse circumstance] [0033;  The location-determining component 30 may be any device capable of determining each mobile tower's position or orientation. The location-determining component 30 may comprise, for example, an angle encoder positioned at the joint of each span of the irrigation system for sensing an angle between each span and the adjacent span or spans. In some embodiments, the angle encoders may be incorporated in existing articulating joints positioned between the spans so the control system doesn't require its own dedicated angle encoders [0038]  [0047-0050].
It would have been obvious to one of ordinary skill before the effective filing date of the present application to combine the teachings of Malsam and Pfrenger for the same reasons as disclosed above.


Regarding claim 17, Malsam in view of Pfrenger teaches the one or more computer hardware devices of claim 15, and Malsam teaches further comprising receiving via an internet protocol a drive indication, and applying a drive signal over a drive signal interface [0021; the control device 130 actively monitors the irrigation system's 100 function
and performance including, but not limited to: a position of one or more conduit
sections 120, 121, 122 or tower structures 110, 111, 112 (e.g., the position of the main section assembly 104].
It would have been obvious to one of ordinary skill before the effective filing date of the present application to combine the teachings of Malsam and Pfrenger for the same reasons as disclosed above.
Regarding claim 18, Malsam in view of Pfrenger teaches the one or more computer hardware devices of claim 15, and Malsam teaches further comprising sending via an internet protocol first report data comprising at least one of tire pressure, current, temperature, torque, position, image, current angle, exception based error information, information used for predictive maintenance, information used for preventative maintenance, information that a safety shutdown is required to prevent damage to the system, oil temperature, water pressure, valve state, valve rate, environmental sensor, VFD level, drive direction and infra-red data [0019] [0021; The control device 130 is configured to monitor operating conditions and
configured to control various functions of the Irrigation system 100. In certain Implementations, the control device 130 actively monitors the irrigation system's 1 OD function and performance including, but not limited to: a position of one or more conduit sections 120, 121, 122 or tower structures 110, 111, 112 (e.g., the position of the main section assembly 104), whether the irrigation system 100 is powered on or off, a voltage parameter associated with the irrigation system 100, a motor speed parameter associated with the irrigation system 100, an approximate ground speed parameter associated with the irrigation system 100, a direction parameter associated with the irrigation system 1 DO, a diagnostic parameter associated with the irrigation system 100, whether the applicant is being supplied to the irrigation system 100 ( e.g., whether the fluid displacement device is operational), whether the Stop In Slot (SIS) is powered on or off, an applicant pressure associated with the irrigation system 1 OD, a time parameter, a date parameter, a field position parameter of the irrigation system components, end-gun status, and whether the programs (e.g., software programs, etc.) are running properly. The control device 130 also controls the irrigation system's 100 functions and settings including, but not limited to: start and stop, selectively powering the main fluid displacement device, an applicant application depth parameter, the direction of travel associated with the irrigation system 100, selectively powering the SIS, automatically reversing or stopping the irrigation system 100, automatically restarting the irrigation system 1 OD, providing an operator auxiliary control to the system 100, writing and editing irrigation programs (e.g., irrigation software programs), and controlling sector and sequential programs (e.g., software programs). In another implementation, the control device 130 may cause an alert to be issued to the operator if there are any errors in the operation of the Irrigation system_ 100 or if any of the functions or conditions monitored by the control device 130 have been compromised (e.g., ceased operation or are outside an acceptable range)] [0022-0025].

Regarding claim 20, Malsam in view of Pfrenger teaches the one or more of claim 15 and Malsam further comprising a reporting component that sends via the network switch second report data related to comparing one or more of tire pressure, current, temperature, torque, position, image, current angle, exception based error information, oil temperature, water pressure, valve state, valve rate, environmental sensor, VFD level, drive direction and infra-red data to one or more thresholds [0019] [0021; , 'The control device 130 is configured to monitor operating conditions and configured to control various functions of the irrigation system 100. In certain implementations, the control device 130 actively monitors the irrigation system's 100 function and performance including, but not limited to: a position of one or more conduit sections 120, 121, 122 or tower structures 110, 111, 112 (e.g., the position of the main section assembly 104 ), whether the irrigation system 100 is powered on or off, a voltage parameter associated with the irrigation system 100, a motor speed parameter associated with the irrigation system 100, an appro0ximate ground speed parameter associated with the irrigation system 100, a direction parameter associated with the irrigation system 100, a diagnostic parameter associated with the irrigation system 100, whether the applicant is being supplied to the irrigation system 100 ( e.g., whether the fluid displacement device is operational), whether the Stop in Slot (SIS) is powered on or off, an applicant pressure associated with the irrigation system 100, a time parameter, a date parameter, a field position parameter of the irrigation system components, end-gun status, and whether the programs (e.g., software programs, etc.) are running properly].
.



Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malsam (US Patent Publication 2014/0326808 A1) in view of Abts, et al. (US Patent Publication 2017/0349060 A1).
Regarding claim 6, Malsam teaches the network system of claim 1, but may not explicitly teach further comprising a status display component operable on a computer to receive report data, and display one or more of a predictive maintenance alert status, a preventative maintenance status, and a safety shut-down status.
However, Abts teaches further comprising a status display component operable on a computer to receive report data [real-time electric power data 64], and display one or more of a predictive maintenance alert status, a preventative maintenance status, and a safety shut-down status [0035;  The resulting determinations may then be used to signal or alert the irrigation system operator of pending variable-speed drive assembly 35 complications so that the irrigation system operator may perform preventative maintenance on problematic drivetrain components of the corresponding variable-speed drive assemblies 35 in advance of possible catastrophic failures that may have otherwise resulted in irrigation system downtime] [0041; 
notifying the irrigation system operator in real-time may be greatly beneficial in helping the irrigation system operator to initiate preventative maintenance and reduce costly irrigation system downtime] [0043] [0048] [0061].

Claim 13 recites a system including substantially the same limitations as the network system of claim 6 and is rejected for the same reasons.
It would have been obvious to one of ordinary skill before the effective filing date of the present application to combine the teachings of Malsam and Abts for the same reasons as disclosed above.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malsam (US Patent Publication 2014/0326808 A1) in view of Abts, et al. (US Patent Publication 2017/0349060 A1).
Regarding claim 19, Malsam in view of Pfrenger teaches the one or more computer hardware devices of claim 15, but may not explicitly teach further comprising sending to a computer via an internet protocol information including one or more of a predictive maintenance 
However, Abts teaches further comprising sending to a computer via an internet protocol information including one or more of a predictive maintenance alert status, a preventative maintenance status, and a safety shut-down status for display to a user of the computer [0035;  The resulting determinations may then be used to signal or alert the irrigation system 1 operator of pending variable-speed drive assembly 35 complications so that the irrigation system 1 operator may perform preventative maintenance on problematic drivetrain components of the corresponding variable-speed drive assemblies 35 in advance of possible catastrophic failures that may have otherwise resulted in irrigation system downtime] [0041; notifying the irrigation system 1 operator in real-time may be greatly beneficial in helping the irrigation system operator to initiate preventative maintenance and reduce costly irrigation system 1 downtime] [0043] [0048] [0061].

It would have been obvious to one of ordinary skill before the effective filing date of the present application to combine the teachings of Abts with Malsam and Pfrenger.  Malsam teaches an irrigation system that includes span members that  are supported by multiple towers and further teaches controlling irrigation devices associated with the towers based on threshold levels  based on the angle between the span members of the tower.  Pfrenger teaches another irrigation system including a central pivot and series of mobile towers connected to the central pivot and to one another by support structure.  Pfrenger teaches maintaining alignment of the mobile towers by detecting mis-alignment of the mobile towers based on the position or orientation of each of the mobile towers, determine a control sequence to re-align the mobile , and send commands to at least one of the motors for implementing the control sequence.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Malsam with the teaching of Pfrenger for the purpose of modifying the threshold levels, thereby ensuring that the towers are operating within the safe operating parameters based upon an overall desired speed (Pfrenger; [0049)-[0050]). Malsam and Pfrenger teach central pivot irrigation systems that control irrigation devices associated with the towers based on threshold levels based on the angle between the span members of the tower.  Abts teaches an irrigation system with a variable-speed drive assembly that uses a status display to alert users to issues with the irrigation system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Malsam and Pfrenger with the teaching of Abts for the purpose of using a status display to receive status data, thereby ensuring all important data is received to initiate actions that reduce costly irrigation system downtime (Abts; [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Schlitz (US Patent Publication 2015/0164007 A1) teaches a system and method for adjusting movement of an irrigation apparatus to help compensate for transient conditions occurring during operation of the apparatus to accomplish a substantially uniform fluid application rate, and including transient conditions such as a detected actual speed of movement of the span across the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/            Primary Examiner, Art Unit 2115                                                                                                                                                                                            	25 February 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that claims 6 and 13 recite “a status display component operable to receive report data”.  This limitation is not interpreted under 35 U.S.C. 112(f).  Although a “component” is a generic placeholder and the limitation is defied in terms of functional language (to receive report data and display . . . ), the term “display” is a structural modifier that provides structure to the generic placeholder “component”.  Consequently, the limitation is not interpreted under 35 U.S.C. 112(f).